We all agree that this is a case of robbery; upon the ground, that the felonious taking was effected by force. The passing by the prisoner of his arm through the arm of the prosecutor, and the violence used by him in breaking the ribbon guard about the neck of the prosecutor, accompanied by the prisoner's open announcement at the time, of his determination to take the watch, make, in our judgment, a stronger case of taking by violence thanMason's case, Russ.  Ryan, 410, in which the taking was accompanied only by the force necessary, by two or three jerks, to break the steel guard chain about the neck of the prosecutor, without any announcement of purpose, by way of threat, or any laying on of hands. The expressed determination, at the time, of the felonious intent, accompanied by the degree of force requisite to carry the intent into effect, make this a clear case of a taking by open violence, as distinguished from a secret taking, or a mere snatching by surprise from the hand of another. If there be violence sufficient to effect the evil intent, its degree does not seem to be of importance in characterizing the crime; as appears from the case mentioned by Holroyd, J., (1 Lewin, C.C. 300,) in which the judges held, that the running of the prisoner against the person of another, for the purpose of diverting his attention whilst he *Page 62 
picked his pocket, was sufficient force to make the taking, robbery, since it was used with that intent. The fact, that surprise aided the force employed by the prisoner to enable him to accomplish his purpose, will not prevent the force employed from aggravating the case to one of robbery.
The prisoner was accordingly sentenced for the crime of highway robbery.